Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. _________________________

AMANDA CLAYTON,

       Plaintiff,

v.

DREAMSTYLE REMODELING OF COLORADO, LLC.; DREAMSTYLE REMODELING,
INC.; PAUL WATKINS,

       Defendants.

                              COMPLAINT AND JURY DEMAND

       Plaintiff, Amanda Clayton, by and through undersigned counsel, Stinar & Zendejas,

PLLC, brings this action against Defendants Dreamstyle Remodeling of Colorado, LLC;

Dreamstyle Remodeling, Inc.; and Paul Watkins (collectively “Defendants”) as follows:

                                       I. INTRODUCTION

       1.      This lawsuit is necessitated by Defendants pervasive and severe sexual

harassment and sexual discrimination of Plaintiff, retaliation against Plaintiff following her

complaint of harassment, including but not limited to her termination of employment. Defendant

Paul Watkins (“Watkins”), who at all times was Plaintiff (and other female employees’

supervisor), is a serial harasser, known by Defendants Dreamstyle Remodeling of Colorado,

LLC and Dreamstyle Remodeling, Inc. (herein collectively “Dreamstyle”) as a serial harasser.

Yet, despite Dreamstyle’s knowledge, Watkins has been permitted to prowl, intimidate, and

victimize women at Dreamstyle for years with impunity, until now.
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 2 of 32




       2.      Plaintiff, after successfully working for Dreamstyle for 6 months, was terminated

nine days after she reported Watkins’ inappropriate, harassing, and retaliatory behavior to the

company president, Larry Chavez on August 26, 2019. About a day after Plaintiff’s complaint,

Watkins instructed Plaintiff’s sales manager, Alexandra Vinet, to terminate Plaintiff. When Ms.

Vinet refused and questioned why, Watkins confided in Ms. Vinet (potentially for his ulterior

motives) that Plaintiff had filed a sexual harassment complaint against him and (as some sort of

compromise to termination?) requested Ms. Vinet to draft a letter on his behalf fabricating

unsatisfactory performance by Plaintiff as grounds to justify Plaintiff’s upcoming termination.

When Ms. Vinet refused again, she was subjected to Defendants’ retaliation. Defendants must

be called to account for their unlawful activities.

                                        II. JURISDICTION

       3.      This action is brought pursuant this Court’s federal question jurisdiction, 28

U.S.C. § 1331, to bring claims against Dreamstyle under Title VII of the Civil Rights Act of

1964, 78 Stat. 253, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), as well as this Court’s

supplemental jurisdiction, 28 U.S.C. § 1337, to bring claims against Defendants under the

Colorado Anti-Discrimination Act, C.R.S. § 24-34-402 et seq. (hereafter “CADA”), all of which

prohibits sexual harassment, as well as discrimination and retaliation on the basis of sex.

       4.      Individuals, including managers, supervisors and co-workers, may be personally

liable under the CADA for “aiding and abetting” discrimination, including sexual harassment, in

violation of the CADA. C.R.S. § 24-34-402(1)(e)(I).

       5.      Jurisdiction is proper in the U.S. district court for the District of Colorado

pursuant to, 28 U.S.C. § 1332 and 28 U.S.C. § 1337.



                                                  2
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 3 of 32




                                            III. VENUE

       6.      Venue is proper in the district of Colorado pursuant to 28 U.S.C. § 1391(b)(2) as

the actions giving rise to this action occurred in the state of Colorado.

                                           IV. PARTIES

       7.      Plaintiff Amanda Clayton (“Plaintiff”) is an individual woman residing in El Paso

County, Colorado.

       8.      Defendant Dreamstyle Remodeling of Colorado, LLC is a Colorado limited

liability company with an office located at 8678 Concord Center Drive, Suite 200, Englewood,

CO 80112. Upon information and belief, and at all relevant times, Dreamstyle Remodeling of

Colorado, LLC employed up to 20 employees at the office location. Upon information and

belief, and at all relevant times, Dreamstyle Remodeling of Colorado, LLC employed over 500

employees across the United States at eight locations.

       9.      Defendant Dreamstyle Remodeling, Inc. is a New Mexico foreign corporation

with an office located at 1460 N Renaissance Boulevard NE, Albuquerque, NM 87107. Upon

information and belief, and at all relevant times, Dreamstyle Remodeling, Inc. employed up to 20

employees at the office location. Upon information and belief, and at all relevant times,

Dreamstyle Remodeling, Inc. employed over 500 employees across the United States at eight

locations.

       10.     Defendant Paul Watkins is an individual man believed to reside in Colorado, who

at all relevant times, served as a General Manager of Dreamstyle.




                                                  3
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 4 of 32




        11.     Upon information and belief, Defendants were joint employers of Plaintiff and

shared or co-determined matters governing the essential terms and conditions of Plaintiff's

employment.

        12.     Upon information and belief, Defendants directed, controlled, or maintained the

right to control and supervise the administrative, managerial, and employment duties of Plaintiff.

                     V. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        13.     On May 28, 2020, the Colorado Civil Rights Division (“CCRD”) mailed, and

Plaintiff subsequently received, a “Notice of Right to Sue” for CCRD Charge No. E2000006947

(Exhibit 1) which pleaded actual discrimination and/or retaliation on the basis of sex. This

Notice entitles Plaintiff to initiate this action within 90 days of receipt of said notice.

        14.     Plaintiff has satisfied all private, administrative, and judicial prerequisites

necessary for this action.

                                  VI. GENERAL ALLEGATIONS

    A. PLAINTIFF BEGINS HER EMPLOYMENT.

        15.     On March 19, 2019, Plaintiff began working for Dreamstyle as a Sales

Representative. Prior to joining Dreamstyle, Plaintiff was employed as a sales and account

manager for almost five years and left her prior employment for Dreamstyle’s offer of “an

exceptionally high paying sales career,” (Dreamstyle’s February 2019 Zip Recruiter

Advertisement) as well as opportunities for advancement and a promising career with

Dreamstyle.




                                                   4
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 5 of 32




        16.     Plaintiff began her employment with Dreamstyle earning $100 per day as training

pay; on April 14, 2019, Plaintiff completed training and begin earning commission-based

income.

        17.     Upon information and belief, had it not been for Watkins and then Dreamstyle’s

actions described herein, Plaintiff’s commission-based income was projected to reach $60,000 in

2019 and $120,000 - $150,000 in 2020 as she gained clients and experience with Dreamstyle. In

addition to her commissions, Plaintiff was also eligible to participate in a 401k and receive

health, dental, and life insurance.

    B. ROLE OF DEFENDANTS IN PLAINTIFF’S EMPLOYMENT.

        18.     Throughout Plaintiff’s employment with Dreamstyle, Watkins, a Dreamstyle

General Manager, held a position of power, control, and authority over Plaintiff in the workplace

as Plaintiff’s supervisor.

        19.     At all relevant times during Plaintiff’s employment, Watkins had the ability to

control and did control the terms of Plaintiff’s employment, including her sales opportunities,

discipline, entitlement to advancement, analysis of her specific and overall performance and

continued employment, if not provided meaningful input into any decision to promote, retain, or

terminate Plaintiff.

        20.     Throughout Plaintiff’s employment, Defendants directed, controlled, and

maintained the right to control and supervise the administrative, managerial, and employment

duties of Plaintiff.

        21.     Throughout Plaintiff’s employment, Dreamstyle provided meaningful input into

Plaintiff’s entitlement to advancement and other benefits, analysis of her specific and overall



                                                 5
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 6 of 32




performance, and provided meaningful input into any decision to promote, retain, or terminate

Plaintiff.

    C. PLAINTIFF’S EMPLOYMENT WITH DEFENDANTS.

        22.    In March 2019, almost immediately following Plaintiff’s hiring, Watkins

repeatedly showed Plaintiff and other new employees provocative and sexually suggestive

photographs of women, informing them of his pastime of photographing women.

        23.    During Plaintiff’s employment, Watkins would routinely bring up or mention his

desire to photograph women, seemingly suggesting to Plaintiff and other women that he was

looking for them to serve as his photographic models.

        24.    Plaintiff did her best to avoid Watkins’ presentation of these photographs and

remarks about his desire to photograph women, as it made her uncomfortable.

        25.    Watkins’ presentation of these photographs and references to his pastime were

unwelcomed, offensive, directed at Plaintiff because of her sex, and given the burlesque,

sexually suggestive, and graphic nature of the photography was sufficiently severe and/or

pervasive to create a hostile work environment, altering Plaintiff’s work environment.

        26.    At all relevant times, by virtue of Watkins’ position as Dreamstyle’s General

Manager, and, upon information and belief, his known harassing practices, Dreamstyle knew or

should have known of Watkins’ offensive conduct.

        27.    In April 2019, when asking Watkins for feedback regarding information from a

sale, Watkins, in a suggestive tone, told Plaintiff she had incorrectly entered the information and

stated he “would have to spank [her] butt.”




                                                 6
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 7 of 32




       28.     Watkins’ statement was unwelcomed, offensive, directed at Plaintiff because of

her sex, and given the sexualized threat of hitting Plaintiff on her buttocks, Watkins’ statement

was sufficiently severe to create a hostile work environment, altering Plaintiff’s work

environment.

       29.     At all relevant times, by virtue of Watkins’ position as Dreamstyle’s General

Manager, and, upon information and belief, his known harassing practices, Dreamstyle knew or

should have known of Watkins’ offensive statement.

       30.     After these two incidents, in April 2019 Plaintiff complained of Watkins’

discrimination and harassment against Plaintiff to the Sales Manager who reported to Watkins,

Sarah Pearse, but no corrective action was taken. Upon information and belief Sarah Pearse,

who not only had Watkins as a supervisor but was dealing with significant medical issues, was

terminated shortly after Plaintiff complained to her.

       31.     Upon information and belief, during the time Plaintiff was employed, other

female employees under Watkins complained to Dreamstyle about Watkins discriminating and

harassing behavior.

       32.     In May 2019, around 9:00pm, while Plaintiff was at home, Watkins telephoned

Plaintiff under the guise of seeking a restaurant recommendation in Colorado Springs, which

soon turned into an examination by Watkins, for approximately 90 minutes, of very personal

issues including Plaintiff’s relationship with her husband, her family, her age, and her ethnicity.

Throughout this call Plaintiff was in shock for just how inappropriate Watkins’ questions and

statements were and tried to politely end the interrogation, but to no effect. Plaintiff simply

could not hang up the phone, as it was her General Manager on the other line. Unfortunately,



                                                 7
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 8 of 32




Plaintiff’s responses, which did not seem to fall in line with Watkins’ game or desires, ended up

causing Plaintiff to suffer more.

       33.     Watkins’ interrogation of such a personal nature was unwelcomed, offensive,

directed at Plaintiff because of her sex, and given the sexualized undertone of seeking

information about Plaintiff’s relationships with her husband, Watkins’ interrogation was

sufficiently severe and pervasive to create a hostile work environment, altering Plaintiff’s work

environment.

       34.     At all relevant times, by virtue of Watkins’ position as Dreamstyle’s General

Manager, and, upon information and belief, his known harassing practices, Dreamstyle knew or

should have known of Watkins’ offensive statement.

       35.     After this lengthy phone conversation, Watkins began treating Plaintiff

unfavorably, including assigning her to appointments previously agreed upon to be too far to

reasonably drive. Watkins directed sales opportunities away from Plaintiff, and instead gave her

leads that were not promising or outside of her territory or both. It seemed that Plaintiff’s rebuffs

against Watkins and/or her prior complaint to Sarah Pearse, resulted in Watkins’ retaliatory

actions against her and sufficiently severe to create a hostile work environment, altering

Plaintiff’s work environment.

       36.     At all relevant times, by virtue of Watkins’ position as Dreamstyle’s General

Manager, and, upon information and belief, his known harassing practices, Dreamstyle knew or

should have known of Watkins’ actions to economically starve Plaintiff whose earnings were

entirely commissioned-based.




                                                 8
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 9 of 32




       37.     In June 2019, Watkins, while reviewing Plaintiff’s sales thus far during a staff

meeting, told Plaintiff that since her husband was also in sales and was coaching her, she should

“start bribing him with sex.”

       38.     Watkins’ statement of such a personal nature and in front of staff was

unwelcomed, offensive, directed at Plaintiff because of her sex, and given the blatant sexual

comment, Watkins’ statement was sufficiently severe to create a hostile work environment,

altering Plaintiff’s work environment. Plaintiff felt humiliated and demeaned in an environment

meant for coaching and support.

       39.     At all relevant times, by virtue of Watkins’ position as Dreamstyle’s General

Manager, and, upon information and belief, his known harassing practices, Dreamstyle knew or

should have known of Watkins’ offensive statement.

   D. DEFENDANTS’ WRONGFUL TERMINATION.

       40.     On August 26, 2019, Plaintiff had the courage to send an email to Dreamstyle

President Larry Chavez (“Chavez”) complaining of Watkins ongoing harassment and retaliatory

behaviors.

       41.     Chavez and Vice President of Operations Andrew MacGillivray (“MacGillivray”)

responded to Plaintiff’s email reassuring her that they will begin an immediate investigation and

arrange a time for Plaintiff and MacGillivray to speak.

       42.     On August 27, 2019, Plaintiff was placed on an unpaid administrative leave while

Dreamstyle claimed it would “investigate” the situation. No other option, work environment,

manager, or other action was offered or provided to Plaintiff. In fact, Plaintiff could at all times

continue to perform her job as she was a salesperson and needed to sell, not be in the office.



                                                 9
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 10 of 32




However, Dreamstyle intentionally placed Plaintiff in an even worse position of being on unpaid

administrative leave, unable to work, not protecting her from Watkins’ further retaliation, not

giving her any other options, and not performing any investigation or taking any action against

Watkins (which she later learned).

       43.     Unbeknownst to Plaintiff, on or about August 28, 2019, Watkins instructed Sales

Manager Alexandra Vinet (who replaced Sarah Pearse) to terminate Plaintiff.

       44.     When Ms. Vinet questioned why, Watkins became very upset with her and, at that

time, did not say anything.

       45.     The next day, and unbeknownst to Plaintiff, on or about August 29, 2019,

Watkins informed Ms. Vinet that Clayton had filed a sexual harassment claim against him and

told Ms. Vinet to draft a letter on his behalf fabricating unsatisfactory performance by Plaintiff,

as a basis for her termination.

       46.     When Ms. Vinet immediately refused Watkins’ request, Watkins again became

upset at her. It was thereafter that Watkins retaliated against Ms. Vinet by not permitting her to

speak during sales meetings, required her to work 10-14 hours per day, seven-days per week,

refused her requests for time off, and verbally admonished and demeaned her in front of

colleagues. As it turns out, Ms. Vinet’s complaint to Chavez around early October 2019 was

never responded to.

       47.     During the timeframe of Dreamstyle’s alleged “investigation,” Plaintiff was

informed by her coworkers that Watkins had told them she “wouldn’t be employed [there] much

longer” and that he had spent significant time defending himself against her allegations.




                                                10
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 11 of 32




       48.     On September 4, 2019, Plaintiff sent an email to MacGillivray regarding Watkins

retaliatory behavior during the alleged “investigation.” In her correspondence, Plaintiff expressed

her frustration and uncertainty with how to move forward, as her confidentiality had been

breached and she was being retaliated against.

       49.     In MacGillivray’s September 5, 2019 disingenuous and ignorant reply, he stated

the “investigation” was ongoing and that Plaintiff would be welcomed back to active selling

status – wholly ignoring the complaint of harassment and retaliation by Watkins…who was to

continue to be Plaintiff’s supervisor. MacGillivray offered no direction, idea, or support for how

Plaintiff could comfortably and safely return to work with Watkins or be protected from future

harassment and discrimination; the only reassurance offered is that “corrective action will be

taken to address any verifiable occurrences of harassment.”

       50.     After almost four weeks of silence from Dreamstyle, Plaintiff sent Chavez and

MacGillivray an email expressing disappointment in Dreamstyle’s protection of Watkins and

stating the financial and emotional impact she was suffering as a result of taking necessary leave

to prevent further harassment and retaliation.

       51.     MacGillivray’s response was to, yet again, reiterate to Plaintiff that she would be

welcomed back and to state that Dreamstyle claimed her leave to be “entirely voluntary” while

offering no reassurance that the discriminatory, harassing, and retaliatory environment would be

different. Dreamstyle very purposely took this action to feign a welcomed environment.

       52.     At no time did Defendants take any action to protect Plaintiff or prevent her from

suffering from discrimination, harassment, or retaliation.




                                                 11
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 12 of 32




       53.     On and after August 26, 2020, Defendants never took any action to investigate

Plaintiff’s claims of discrimination, harassment, and retaliation.

       54.     On and after August 26, 2020, Defendants took no action to return Plaintiff to

work – and instead only respond to Plaintiff’s emails claiming she was on a “voluntary” leave.

There was no reason for Plaintiff, a fully commissioned salesperson, to place herself on a

“voluntary” unpaid leave.

       55.      All of the above harassing, discriminatory, and retaliatory actions taken by

Defendants negatively impacted the terms and conditions of Plaintiff’s employment.

       56.     As alleged above, after Plaintiff rebuffed Watkins and complained about him,

Watkins made the decision to take away Plaintiff’s sales opportunities, place Plaintiff on unpaid

leave and/or terminate Plaintiff.

       57.      As alleged above, alternatively, after Plaintiff rebuffed Watkins and complained

about him, Watkins provided significant and meaningful input to Dreamstyle to take away

Plaintiff’s sales opportunities, place Plaintiff on unpaid leave and/or terminate Plaintiff.

       58.     Upon information and belief, Defendants treated female employees, including

Plaintiff, very much differently and on unequal terms than they treated male employees.

       59.     Upon information and belief, male employees working for Defendants were not

treated in the same harassing, disparaging, retaliatory, and unwelcomed manner (which

negatively altered the work environment) because they were men.

       60.     Upon information and belief, Defendants unequal treatment of Plaintiff was

motivated by her status as a woman.




                                                 12
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 13 of 32




       61.     As a consequence of Defendants’ above-mentioned actions, Plaintiff has suffered

emotional damages and received treatment from a professional. Plaintiff suffered severe

emotional distress.

       62.     As a consequence of Defendants’ above-mentioned actions, Plaintiff has suffered

economic damages as follows: loss of income, loss of benefits, loss of economic opportunities

and professional growth, loss of increased reputation, and other forms of economic harm.

       63.     As a consequence of Defendants’ above-mentioned failures, Plaintiff has been

forced to retain counsel and pursue litigation, incurring costs and attorney’s fees.


                                    VII. CLAIMS OF RELIEF

                              FIRST CLAIM OF RELIEF
                                 Violation of Title VII
                                  Sex Discrimination
                                  42 U.S.C. § 2000e-2
       Against Defendants Dreamstyle Remodeling of Colorado, LLC and Dreamstyle
                                   Remodeling, Inc.

        64.    Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       65.     At all relevant times, Dreamstyle qualified as Plaintiff’s employers and Plaintiff

qualified as Dreamstyle’s employee under Title VII, given that Dreamstyle has 15 or more

employees.

       66.     Protection against discrimination on the basis of gender is provided by Title VII.

       67.     Title VII prohibits: “discriminat[ion] … because of … sex” in the “terms” or

“conditions” of employment. “The critical issue, Title VII’s text indicates, is whether members




                                                13
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 14 of 32




of one sex are exposed to disadvantageous terms or conditions of employment to which members

of the other sex are not exposed.”

       68.     As alleged above, Plaintiff is a woman, a member of a protected class.

       69.     As alleged above, at all relevant times, Plaintiff was qualified for her outside sales

position and satisfactorily performed her position.

       70.     As alleged above, Plaintiff suffered adverse employment actions, including but

not limited to, not receiving sales opportunities, being placed on an indefinite unpaid

administrative leave after her complaint of harassment/discrimination/retaliation, and being

terminated.

       71.     As alleged above, Plaintiff’s sex was the motivating factor for these adverse

employment actions taken by Dreamstyle.

       72.      As alleged above, Defendants caused Plaintiff to be discriminated against

because of her sex, to be sexually harassed, and to be retaliated against because of Plaintiff’s sex

and engagement in protected activities such as opposing/complaining of severe, pervasive,

and/or oppressive discriminatory/harassing/retaliatory behaviors.

       73.     Notwithstanding the allegation that Dreamstyle’s General Manager Watkins

engaged in this discrimination and that complaints were made about this discrimination to

Dreamstyle, at all times mentioned herein Dreamstyle’s agents, managers, and supervisors knew

or should have known of this conduct by witnessing some of the discriminating events and

through complains of discrimination made by Plaintiff and others.

       74.     As alleged above, Dreamstyle caused, allowed, and/or condoned Plaintiff to be

discriminated against because of her sex, to be sexually harassed, and to be retaliated against for



                                                14
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 15 of 32




engaging in protected activities such as opposing discriminatory behaviors by allowing Watkins

to continue to serve as manager, which allowed him to make continuous unwelcomed,

insensitive, harassing comments to Plaintiff.

          75.    Dreamstyle conducted no investigation into Plaintiff’s complaints of

discrimination, harassment, or retaliation, and subsequently administered insufficient remedies,

specifically designed to target Plaintiff, harm Plaintiff emotionally and economically, and

terminate her employment. Defendants’ acts, or lack thereof, caused a sexually discriminating,

hostile work, and retaliatory environment to which Plaintiff could not comfortably and safely

return.

          76.    As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered emotional anguish and distress, loss of

income, loss of employment-related opportunities such as experience and increased reputation,

and other special and general damages, all in an amount to be proven at trial.

          77.    At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

          78.    Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.

                             SECOND CLAIM FOR RELEIF
                                    Violation of Title VII
                      Sexual Harassment / Hostile Work Environment
     See e.g. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57 (1986) (recognizing sexual
harassment as a violation of Title VII and expressly holding that such claims are actionable
                                      under Title VII).



                                                  15
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 16 of 32




       Against Defendants Dreamstyle Remodeling of Colorado, LLC and Dreamstyle
                                   Remodeling, Inc.

       79.     Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       80.     At all relevant times, Dreamstyle qualified as Plaintiff’s employers and Plaintiff

qualified as Dreamstyle’s employee under the Title VII, given that Dreamstyle has 15 or more

employees.

       81.     Protection against sexual harassment / hostile work environment is provided by

Title VII.

       82.     The Tenth Circuit has recognized that the essence of either type of sexual

harassment is not limited to conduct that has clearly sexual overtones. Instead, the basic question

is whether the conduct at issue was directed toward someone due to her or his gender. Thus, “any

harassment or other unequal treatment of an employee or group of employees that would not

occur but for the sex of the employee or employees may, if sufficiently patterned or pervasive,

comprise an illegal condition of employment under Title VII [or the CADA].” Hicks v. Gates

Rubber Co., 833 F.2d 1406, 1415 (10th Cir. 1987), see also Winsor v. Hinckley Dodge, Inc., 79

F.3d 996, 1001 (10th Cir. 1996).

       83.     As alleged above, Dreamstyle’s conduct, by and through Watkins, complained of

by Plaintiff was unwelcome.

       84.     As alleged above, Dreamstyle’s conduct, by and through Watkins, complained of

by Plaintiff was offensive.




                                                16
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 17 of 32




       85.     As alleged above, Dreamstyle’s conduct, by and through Watkins, complained of

by Plaintiff was sexual in nature or directed at Plaintiff because of her sex.

       86.     As alleged above, Dreamstyle’s conduct, by and through Watkins, complained of

by Plaintiff was sufficiently severe or pervasive to alter the terms and conditions of Plaintiff's

employment by creating an abusive working environment.

       87.     As alleged above, Dreamstyle knew or should have known about the conduct to

which Plaintiff claims she was subjected and failed to implement reasonably prompt and

appropriate corrective action. Notwithstanding the allegation that Dreamstyle’s General Manager

Watkins engaged in this discrimination and that complaints were made about this discrimination

to Dreamstyle, at all times mentioned herein Dreamstyle’s agents, managers, and supervisors

knew or should have known of this conduct by witnessing some of the discriminating events and

through complains of discrimination made by Plaintiff and others.

       88.     As alleged above, Defendants caused Plaintiff to be discriminated against because

of her sex, to be sexually harassed, and to be retaliated against because of Plaintiff’s sex and

engagement in protected activities such as opposing/complaining of severe, pervasive, and/or

oppressive discriminatory/harassing/retaliatory behaviors.

       89.     As alleged above, Dreamstyle caused, allowed, and/or condoned Plaintiff to be

discriminated against because of her sex, to be sexually harassed, and to be retaliated against for

engaging in protected activities such as opposing discriminatory behaviors by allowing Watkins

to continue to serve as manager, which allowed him to make continuous unwelcomed,

insensitive, harassing comments to Plaintiff.




                                                 17
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 18 of 32




          90.    Dreamstyle conducted no investigation into Plaintiff’s complaints of

discrimination, harassment, or retaliation, and subsequently administered insufficient remedies,

specifically designed to target Plaintiff, harm Plaintiff emotionally and economically, and

terminate her employment. Defendants’ acts, or lack thereof, caused a sexually discriminating,

hostile work, and retaliatory environment to which Plaintiff could not comfortably and safely

return.

          91.    As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered emotional anguish and distress, loss of

income, loss of employment-related opportunities such as experience and increased reputation,

and other special and general damages, all in an amount to be proven at trial.

          92.    At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

          93.    Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.

                            THIRD CLAIM FOR RELIEF
                                Violation of Title VII
                                     Retaliation
                                42 U.S.C. § 2000e-3(a)
      Against Defendants Dreamstyle Remodeling of Colorado, LLC and Dreamstyle
                                  Remodeling, Inc.

          94.    Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.




                                                  18
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 19 of 32




        95.     At all relevant times, Dreamstyle qualified as Plaintiff’s employers and Plaintiff

qualified as Dreamstyle’s employee under the Title VII, given that Dreamstyle has 15 or more

employees.

        96.     Protection against retaliation is provided by Title VII.

        97.     As alleged above, Plaintiff has a protected status (female) and engaged in

protected activities, including but not limited to all of her complaints to Dreamstyle concerning

or regarding Watkins harassing, discriminatory, and retaliatory behavior against her.

        98.     As alleged above, in response to Plaintiff’s protected status and activities,

Dreamstyle took actions against Plaintiff that a reasonable employee would have found

materially adverse, including but not limited to not receiving sales opportunities, being placed on

an indefinite unpaid administrative leave, and being terminated.

        99.     As alleged above, Dreamstyle would not have taken these adverse employment

actions but for the Plaintiff's protected status and activities.

        100.    As alleged above, Dreamstyle knew or should have known about the conduct to

which Plaintiff claims she was subjected and failed to implement reasonably prompt and

appropriate corrective action. Notwithstanding the allegation that Dreamstyle’s General Manager

Watkins engaged in this discrimination and that complaints were made about this discrimination

to Dreamstyle, at all times mentioned herein Dreamstyle’s agents, managers, and supervisors

knew or should have known of this conduct by witnessing some of the discriminating events and

through complains of discrimination made by Plaintiff and others.

        101.    As alleged above, Defendants caused Plaintiff to be discriminated against because

of her sex, to be sexually harassed, and to be retaliated against because of Plaintiff’s sex and



                                                   19
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 20 of 32




engagement in protected activities such as opposing/complaining of severe, pervasive, and/or

oppressive discriminatory/harassing/retaliatory behaviors.

          102.   As alleged above, Dreamstyle caused, allowed, and/or condoned Plaintiff to be

discriminated against because of her sex, to be sexually harassed, and to be retaliated against for

engaging in protected activities such as opposing discriminatory behaviors by allowing Watkins

to continue to serve as manager, which allowed him to make continuous unwelcomed,

insensitive, harassing comments to Plaintiff.

          103.   Dreamstyle conducted no investigation into Plaintiff’s complaints of

discrimination, harassment, or retaliation, and subsequently administered insufficient remedies,

specifically designed to target Plaintiff, harm Plaintiff emotionally and economically, and

terminate her employment. Defendants’ acts, or lack thereof, caused a sexually discriminating,

hostile work, and retaliatory environment to which Plaintiff could not comfortably and safely

return.

          104.   As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered emotional anguish and distress, loss of

income, loss of employment-related opportunities such as experience and increased reputation,

and other special and general damages, all in an amount to be proven at trial.

          105.   At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

          106.   Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.



                                                  20
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 21 of 32




                           FOURTH CLAIM OF RELIEF
                                Violation of the CADA
                                  Sex Discrimination
                          §§ 24-34-301 to 24-34-804, C.R.S.
  Against Defendants Dreamstyle Remodeling of Colorado, LLC; Dreamstyle Remodeling,
                                  Inc.; Paul Watkins

       107.    Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       108.    At all relevant times, Dreamstyle qualified as Plaintiff’s employer and Plaintiff

qualified as Dreamstyle’s employee under the CADA, given that Dreamstyle is an employer in

the State of Colorado.

       109.     Individuals, such as Watkins, including managers, supervisors and co-workers,

may be personally liable under the CADA for “aiding and abetting” discrimination, including

sexual harassment, in violation of the CADA. § 24-34-402(1)(e)(I), C.R.S.

       110.    Protection against discrimination on the basis of gender is provided by the

CADA.

       111.    As alleged above, Plaintiff is a woman, a member of a protected class.

       112.    As alleged above, at all relevant times, Plaintiff was qualified for her outside sales

position and satisfactorily performed her position.

       113.    As alleged above, Plaintiff suffered adverse employment actions, including but

not limited to, not receiving sales opportunities, being placed on an indefinite unpaid

administrative leave after her complaint of harassment/discrimination/retaliation, and being

terminated.




                                                21
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 22 of 32




          114.   As alleged above, Plaintiff’s sex was the motivating factor for these adverse

employment actions taken by Defendants.

          115.   As alleged above, Defendants caused Plaintiff to be discriminated against because

of her sex, to be sexually harassed, and to be retaliated against because of Plaintiff’s sex and

engagement in protected activities such as opposing/complaining of severe, pervasive, and/or

oppressive discriminatory/harassing/retaliatory behaviors.

          116.   Notwithstanding the allegation that Dreamstyle’s General Manager Watkins

engaged in this discrimination and that complaints were made about this discrimination to

Dreamstyle, at all times mentioned herein Dreamstyle’s agents, managers, and supervisors knew

or should have known of this conduct by witnessing some of the discriminating events and

through complains of discrimination made by Plaintiff and others.

          117.   As alleged above, Defendants caused, allowed, and/or condoned Plaintiff to be

discriminated against because of her sex, to be sexually harassed, and to be retaliated against for

engaging in protected activities such as opposing discriminatory behaviors by allowing Watkins

to continue to serve as manager, which allowed him to make continuous unwelcomed,

insensitive, harassing comments to Plaintiff.

          118.   Defendants conducted no investigation into Plaintiff’s complaints of

discrimination, harassment, or retaliation, and subsequently administered insufficient remedies,

specifically designed to target Plaintiff, harm Plaintiff emotionally and economically, and

terminate her employment. Defendants’ acts, or lack thereof, caused a sexually discriminating,

hostile work, and retaliatory environment to which Plaintiff could not comfortably and safely

return.



                                                 22
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 23 of 32




       119.      As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered emotional anguish and distress, loss of

income, loss of employment-related opportunities such as experience and increased reputation,

and other special and general damages, all in an amount to be proven at trial.

       120.      At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

       121.      Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.



                            FIFTH CLAIM FOR RELEIF
                                Violation of the CADA
                    Sexual Harassment / Hostile Work Environment
                           §§ 24-34-301 to 24-34-804, C.R.S.
  Against Defendants Dreamstyle Remodeling of Colorado, LLC; Dreamstyle Remodeling,
                                  Inc.; Paul Watkins

       122.      Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       123.      At all relevant times, Dreamstyle qualified as Plaintiff’s employer and Plaintiff

qualified as Dreamstyle’s employee under the CADA, given that Dreamstyle is an employer in

the State of Colorado.

       124.       Individuals, such as Watkins, including managers, supervisors and co-workers,

may be personally liable under the CADA for “aiding and abetting” discrimination, including

sexual harassment, in violation of the CADA. § 24-34-402(1)(e)(I), C.R.S.



                                                  23
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 24 of 32




       125.    Protection against sexual harassment / hostile work environment is provided by

the CADA.

       126.    The Tenth Circuit has recognized that the essence of either type of sexual

harassment is not limited to conduct that has clearly sexual overtones. Instead, the basic question

is whether the conduct at issue was directed toward someone due to her or his gender. Thus, “any

harassment or other unequal treatment of an employee or group of employees that would not

occur but for the sex of the employee or employees may, if sufficiently patterned or pervasive,

comprise an illegal condition of employment under Title VII [or the CADA].” Hicks v. Gates

Rubber Co., 833 F.2d 1406, 1415 (10th Cir. 1987), see also Winsor v. Hinckley Dodge, Inc., 79

F.3d 996, 1001 (10th Cir. 1996).

       127.    As alleged above, Defendants’ conduct complained of by Plaintiff was

unwelcome.

       128.    As alleged above, Defendants’ conduct complained of by Plaintiff was offensive.

       129.    As alleged above, Defendants’ conduct complained of by Plaintiff was sexual in

nature or directed at the Plaintiff because of her sex.

       130.    As alleged above, Defendants’ conduct complained of by Plaintiff was

sufficiently severe or pervasive to alter the terms and conditions of the Plaintiff's employment by

creating an abusive working environment.

       131.    As alleged above, Dreamstyle knew or should have known about the conduct to

which Plaintiff claims she was subjected and failed to implement reasonably prompt and

appropriate corrective action. Notwithstanding the allegation that Dreamstyle’s General Manager

Watkins engaged in this discrimination and that complaints were made about this discrimination



                                                 24
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 25 of 32




to Dreamstyle, at all times mentioned herein Dreamstyle’s agents, managers, and supervisors

knew or should have known of this conduct by witnessing some of the discriminating events and

through complains of discrimination made by Plaintiff and others.

          132.   As alleged above, Defendants caused Plaintiff to be discriminated against because

of her sex, to be sexually harassed, and to be retaliated against because of Plaintiff’s sex and

engagement in protected activities such as opposing/complaining of severe, pervasive, and/or

oppressive discriminatory/harassing/retaliatory behaviors.

          133.   As alleged above, Defendants caused, allowed, and/or condoned Plaintiff to be

discriminated against because of her sex, to be sexually harassed, and to be retaliated against for

engaging in protected activities such as opposing discriminatory behaviors by allowing Watkins

to continue to serve as manager, which allowed him to make continuous unwelcomed,

insensitive, harassing comments to Plaintiff.

          134.   Defendants’ conducted no investigation into Plaintiff’s complaints of

discrimination, harassment, or retaliation, and subsequently administered insufficient remedies,

specifically designed to target Plaintiff, harm Plaintiff emotionally and economically, and

terminate her employment. Defendants’ acts, or lack thereof, caused a sexually discriminating,

hostile work, and retaliatory environment to which Plaintiff could not comfortably and safely

return.

          135.   As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered emotional anguish and distress, loss of

income, loss of employment-related opportunities such as experience and increased reputation,

and other special and general damages, all in an amount to be proven at trial.



                                                 25
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 26 of 32




       136.      At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

       137.      Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.

                            SIXTH CLAIM FOR RELIEF
                                Violation of the CADA
                                      Retaliation
                          §§ 24-34-301 to 24-34-804, C.R.S.
  Against Defendants Dreamstyle Remodeling of Colorado, LLC; Dreamstyle Remodeling,
                                  Inc.; Paul Watkins

       138.      Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       139.      At all relevant times, Dreamstyle qualified as Plaintiff’s employer and Plaintiff

qualified as Dreamstyle’s employee under the CADA, given that Dreamstyle is an employer in

the State of Colorado.

       140.       Individuals, such as Watkins, including managers, supervisors and co-workers,

may be personally liable under the CADA for “aiding and abetting” discrimination, including

sexual harassment, in violation of the CADA. § 24-34-402(1)(e)(I), C.R.S.

       141.      Protection against retaliation is provided by the CADA.

       142.      As alleged above, Plaintiff has a protected status (female) and engaged in

protected activities, including but not limited to her complaints to Defendants concerning or

regarding Watkins harassing, discriminatory, and retaliatory behavior against her.




                                                  26
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 27 of 32




        143.    As alleged above, in response to Plaintiff’s protected status and activities,

Defendants took actions against Plaintiff that a reasonable employee would have found

materially adverse, including but not limited to not receiving sales opportunities, being placed on

an indefinite unpaid administrative leave, and being terminated.

        144.    As alleged above, Defendants would not have taken these adverse employment

actions but for the Plaintiff's protected status and activities.

        145.    As alleged above, Dreamstyle knew or should have known about the conduct to

which Plaintiff claims she was subjected and failed to implement reasonably prompt and

appropriate corrective action. Notwithstanding the allegation that Dreamstyle’s General Manager

Watkins engaged in this discrimination and that complaints were made about this discrimination

to Dreamstyle, at all times mentioned herein Dreamstyle’s agents, managers, and supervisors

knew or should have known of this conduct by witnessing some of the discriminating events and

through complains of discrimination made by Plaintiff and others.

        146.    As alleged above, Defendants caused Plaintiff to be discriminated against because

of her sex, to be sexually harassed, and to be retaliated against because of Plaintiff’s sex and

engagement in protected activities such as opposing/complaining of severe, pervasive, and/or

oppressive discriminatory/harassing/retaliatory behaviors.

        147.    As alleged above, Defendants caused, allowed, and/or condoned Plaintiff to be

discriminated against because of her sex, to be sexually harassed, and to be retaliated against for

engaging in protected activities such as opposing discriminatory behaviors by allowing Watkins

to continue to serve as manager, which allowed him to make continuous unwelcomed,

insensitive, harassing comments to Plaintiff.



                                                   27
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 28 of 32




          148.   Defendants conducted no investigation into Plaintiff’s complaints of

discrimination, harassment, or retaliation, and subsequently administered insufficient remedies,

specifically designed to target Plaintiff, harm Plaintiff emotionally and economically, and

terminate her employment. Defendants’ acts, or lack thereof, caused a sexually discriminating,

hostile work, and retaliatory environment to which Plaintiff could not comfortably and safely

return.

          149.   As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered emotional anguish and distress, loss of

income, loss of employment-related opportunities such as experience and increased reputation,

and other special and general damages, all in an amount to be proven at trial.

          150.   At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

          151.   Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.


                          SEVENTH CLAIM FOR RELIEF
                      Intentional Infliction of Emotional Distress
 Against Defendants Dreamstyle Remodeling of Colorado, LLC; Dreamstyle Remodeling,
                                Inc.; and Paul Watkins

          152.   Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.




                                                  28
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 29 of 32




        153.   Defendants’ intentional acts of discrimination, harassment, retaliation, and other

wrongful acts against Plaintiff, as alleged above, were outrageous, unacceptable, and shocking,

especially in this day and age.

        154.   As alleged above, for the entire time Plaintiff was employed, Defendants

subjected her to acts of discrimination, harassment, and retaliation, either at the hands of

someone believed to be known by Dreamstyle to be a harasser, Watkins, or by Dreamstyle itself.

        155.   At all relevant times, Defendants acted with reckless disregard of the probability

that Plaintiff would suffer emotional distress, knowing that Plaintiff has been subjected to

Defendant Watkins’ repeated and ongoing harassment. Defendants doubled-down on their acts

of emotional distress when they allowed Watkins to act with impunity, in an environment where

he retained power over female employees. Defendants further doubled-down on their acts of

emotional distress when it terminated her employment, desired to retaliate against Plaintiff by

firing her for complaining against Watkins, attempted to have another manager -Ms. Vinet- lie

and misrepresent the grounds for such termination immediately following Plaintiff’s August

complaint, and failed to respond to Plaintiff’s repeated complaints against Watkins, and instead

kept her in an unpaid leave status, effectively allowing her to “die on the vine” without any

income for almost two months, while waiting for Defendants to “investigate” (which never

happened) her complaint (which was ignored, and placed in limbo with no follow-up to

Plaintiff).

        156.   At all relevant times, Defendants allowed Watkins’ unwelcomed and

unacceptable behaviors against Plaintiff to occur.




                                                 29
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 30 of 32




       157.      At all relevant times, Plaintiff suffered severe emotional distress and Defendants’

intentional and/or negligent conduct was a substantial factor in causing Plaintiff’s severe

emotional distress, for which she sought treatment.

       158.      As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff suffered emotional anguish, humiliation, and distress.

       159.      As a direct and proximate result of the conduct of each of these Defendants,

Plaintiff’s employment was terminated, and she suffered loss of income, loss of employment-

related opportunities such as experience and increased reputation, and other special and general

damages, all in an amount to be proven at trial.

       160.      At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

       161.      Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.



                             EIGHTH CLAIM FOR RELIEF
  (Only alleged if Dreamstyle refuses to accept respondeat superior liability for the alleged
                                      acts of Watkins)
                     Employer’s Negligent Retention of Unfit Employee
     Against Defendants Dreamstyle Remodeling of Colorado, LLC and Dreamstyle
                                     Remodeling, Inc.


       162.      Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.




                                                   30
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 31 of 32




        163.   In doing the acts heretofore alleged, Dreamstyle knew, or in the exercise of

reasonable diligence should have known, that Watkins was incompetent and unfit to perform the

duties for which he was employed as a General Manager, and that an undue risk to female

employees such as Plaintiff would exist because of his employment, his power and supervision,

and prior or contemporaneous complaints against Watkins of discrimination, harassment, and/or

retaliation by past or current Dreamstyle employees.

        164.   Dreamstyle knew, or in the exercise of reasonable diligence should have known,

that Watkins preyed on women in the workplace, including Plaintiff, by targeting them, seeking

relationships with them, by testing them to understand their willingness to engage him in non-

employment related activities (e.g. showing burlesque photographs of women, speaking of

photography of women, asking questions about relationships and family, making sexual

comments), all of which made Watkins incompetent and unfit to perform the duties for which he

was employed as a General Manager, and that posed an undue risk to female employees such as

Plaintiff.

        165.   Despite this knowledge, Dreamstyle retained Watkins as a General Manager, in

conscious disregard of the rights and safety of others, including and especially Plaintiff.

        166.   As a direct and proximate result of Dreamstyle’s negligent hiring, supervising,

and/or retaining Watkins (who was unfit and incompetent to perform his job) was a substantial

factor in causing Plaintiff’s severe emotional distress.

        167.   As a direct and proximate result of Dreamstyle’s negligent hiring, supervising,

and/or retaining Watkins (who was unfit and incompetent to perform his job), Plaintiff suffered

economic harm, as Plaintiff’s employment was terminated, and she suffered loss of income, loss



                                                 31
Case 1:20-cv-02096-KMT Document 1 Filed 07/17/20 USDC Colorado Page 32 of 32




of employment-related opportunities such as experience and increased reputation, and other

special and general damages, all in an amount to be proven at trial.

        168.     At all relevant times and as alleged above, these Defendants acted maliciously

and willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

        169.     Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.

                                               VIII. PRAYER

WHEREFORE, Plaintiff prays for the following relief:

   A.      Orders and judgments as requested;
   B.      Nominal damages;
   C.      Economic and compensatory damages, in an amount to be shown at trial;
   D.      Consequential damages;
   E.      Liquidated damages;
   F.      Punitive or exemplary damages, in an amount to be shown at trial;
   G.      Costs and attorney's fees;
   H.      Pre- and post-judgment interest at the highest rate allowed by law;
   I.      All legal or equitable relief; and
   J.      All other legal or equitable relief to which Plaintiff is entitled and/or the court and/or
           jury deems just and proper.

 PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES TRIABLE TO A JURY.

        Respectfully submitted this 17th day of July 2020.

                                                 s/Christopher G. Wilhelmi
                                                  Christopher G. Wilhelmi
                                                  Attorney for Plaintiff
                                                  Stinar & Zendejas, PLLC
                                                  121 East Vermijo Ave, Suite 200
                                                  Colorado Springs, CO 80903
                                                  E-mail: chris@coloradolawgroup.com
                                                  Phone: 719-635-4200
                                                  Fax: 719-635-2493



                                                  32
